Citation Nr: 0709136	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for his service-connected psychiatric 
disability.  This case was previously before the Board in 
June 2006, at which time it was remanded for additional 
development of the record.  

On his substantive appeal received in July 2003, the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
The Board observes that, although he had a hearing at the RO 
in October 2003, the veteran was scheduled for a hearing 
before a Veterans Law Judge in October 2005, but canceled it 
due to his health status.  In October 2005, a Veterans Law 
Judge granted the veteran's motion to have the hearing 
rescheduled.  A video conference hearing was scheduled for 
January 2006, but the veteran failed to report for it.  
Accordingly, the Board finds that the veteran has been 
provided ample opportunity to testify at a Board hearing, and 
no further action is required.  

In correspondence received in February 2007, the veteran 
appears to be 
raising claim for benefits for residuals of liver toxicity as 
a result of VA treatment/misdiagnosis.  This issue is 
referred to the RO for clarification and any appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that a higher rating is warranted for 
bipolar disorder.  The Board notes that in its June 2006 
remand, it requested that the veteran be afforded another VA 
psychiatric examination.  Although the examination was 
scheduled, the veteran failed to report for it.  The veteran 
submitted a Statement in Support of Claim in November 2006 
and indicated that he was residing in a nursing home.  The 
address he listed on this form is different from the address 
to which the notice to report for the examination was sent.  
In the Statement in Support of Claim, the veteran also 
indicated that his son held a power of attorney, and that he 
had forbidden him from having any contact with the VA.  There 
is no evidence in the record, however, that the veteran's son 
has been appointed as the custodian of the veteran.  The 
Board concludes, therefore, that the veteran should be 
provided another opportunity to report for a VA psychiatric 
examination.

In addition, the Board observes that additional evidence, 
including private medical records reflecting treatment for 
psychiatric complaints in 2006 and 2007, was sent to the 
Board and received in 2007.  The veteran has not, however, 
waived his right to have this evidence initially considered 
by the RO.  Thus, these records should also be considered 
upon remand.

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since 2006.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should be provided with 
notice of the consequences of his failure 
to report for a VA examination.  See 
38 C.F.R. § 3.655 (2006).

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and extent of his psychiatric 
disability.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
psychiatrist should describe how the 
symptoms of bipolar disorder affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished, and a GAF score 
should be assigned for his bipolar 
disorder.  If the veteran suffers from 
psychiatric symptomatology unrelated to 
his bipolar disorder, the examiner should 
attempt to disassociate such 
symptomatology from the service-connected 
bipolar disorder.  If the symptomatology 
cannot be disassociated, the examiner 
should so state.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).







